Citation Nr: 0026635	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-03 284 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen his claim for 
service connection for bilateral knee disorder.

The veteran and his representative testified before a hearing 
officer at a hearing at the RO in November 1999.


FINDINGS OF FACT

1.  Service connection for bilateral knee disorder was last 
denied in an unappealed September 1972 rating decision.

2.  The additional evidence submitted since the September 
1972 rating decision is new, relevant, and directly relates 
to the issue at hand.

3.  The claim for service connection for bilateral knee 
disorder is plausible.


CONCLUSIONS OF LAW

1.  The September 1972 decision denying service connection 
for bilateral knee disorder is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999). 

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral knee disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for bilateral knee 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that when determining whether the evidence is new and 
material, the VA must conduct a three-step test: first, the 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the VA may evaluate 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38
C.F.R. § 3.303(d).

The RO denied service connection for bilateral knee disorder 
in September 1972.  At that time, the evidence included the 
veteran's claim and service medical records.  The RO 
determined that service connection for bilateral knee 
disorder was denied on the basis that a bilateral knee 
disorder was not found on the last examination.  The veteran 
did not appeal this decision.  

Evidence submitted or associated with the claims file since 
the August 1972 denial consists of VA examinations and 
medical records from 1974 to 1998, private medical records 
from 1975 to 1999, and the veteran's statements and 
testimony.  In his statements and testimony, the veteran 
reported that he experienced bilateral knee problems prior to 
service, but that they increased during service and he has 
continued to experience bilateral knee problems.  In 
addition, current medical records have been received showing 
the existence of right and left knee disabilities.  The 
record also now includes medical opinion linking the knee 
disabilities to service. 

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  The Board has been presented with 
competent evidence of a diagnoses of right and left knee 
disorders attributable to service.  This evidence meets the 
definition of new and material evidence and must be 
considered to fairly decide the claim, thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991).  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The Board must then determine whether the veteran's claim is 
well grounded.  A well grounded claim for service connection 
generally requires competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see 
also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Once a veteran has submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well grounded, the veteran's 
initial burden has been met and the VA is obligated under 38 
U.S.C. § 5107(a) to assist him in developing the facts 
pertinent to his claim.  

Here, Board notes that there is medical evidence of knee 
problems in service.  There is also medical evidence of the 
existence of right and left knee disabilities. Additionally, 
in a September 1999 medical record, the veteran's private 
physician, JFL, M.D., opined that causation of the veteran's 
right and left knee disorders was that the veteran sustained 
injuries to his right and left knees as a direct result of 
basic training experiences.  Thus, as the veteran has 
presented a plausible claim, the claim is found to be well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); see also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) (truthfulness of evidence 
is presumed for purposes of determining if claim is well 
grounded); King v. Brown, 5 Vet. App. 19, 21 (1993).  


ORDER

The veteran's claim for service connection for bilateral knee 
disorder is reopened and well grounded.  


REMAND

As the Board has determined that the claim is well grounded 
claim, VA has the duty to assist the veteran in the 
development of such claim.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

At his November 1999 hearing, the veteran testified that he 
was in a motorcycle accident in 1978 and that a Dr. Massumey 
performed reconstruction of his left knee. He also testified 
that he presented at "West Palm Beach" in 1986 with right 
knee problems.  None of these records, which clearly are 
relevant to the current claim, are in the claims file.  The 
medical evidence on file is somewhat inconclusive as to the 
existence of left knee disability and inconsistent as to the 
likely date of onset of knee problems. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran 
and ask that he furnish the approximate 
dates and the names and addresses of all 
post- service providers of treatment for 
the left and right knees.  This must 
include that date and names of physician 
and hospital where he was treated 
following the 1978 motorcycle accident; 
and the date and names of physician and 
hospital where he was treated for the 
right knee in 1986.  After obtaining the 
appropriate authorization, the VA should 
obtain copies of such records and 
associate them with the claims file.

2.  After receipt of such information, 
the veteran should be scheduled for a VA 
Orthopedic examination.  After examining 
the veteran and reviewing the veteran's 
claims folder to include all medical 
reports, the examiner should opine 
whether the veteran has chronic right or 
left knee disorders.  If so, the 
examiner should opine whether it is as 
likely as not that the right or left 
knee disorder began prior to service.  
If a right or left knee disorder began 
prior to service, the examiner should 
state whether it is as likely as not 
that the knee disorder increased in 
severity beyond its natural progression 
during service.  Alternatively, the 
examiner should opine whether it is as 
likely as not that the veteran's right 
or left knee disorder originated during 
service, and how any injuries that 
occurred subsequent to service affected 
the veteran's knee disorder(s).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



